ORDER
The concurring opinion, filed June 30, 1997 [117 F.3d 421], is amended as follows:
Delete the first full sentence on Slip Opinion page 7592 [117 F.3d at 424], starting with “The Institute ...” and replace it with: “The Institute only accepts between two and seven percent of its candidates, and MAI appraisers get over 90% of the commercial business in Southern Arizona.”
With the above amendment, the appellant’s petition for rehearing and suggestion for rehearing en banc is DENIED. The appellee’s petition for rehearing is also DENIED.